Citation Nr: 1429365	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-47 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that while the Veteran seeks service connection for PTSD, he has also been diagnosed with a number of other psychiatric conditions, including depressive disorder and adjustment disorder.  In light of Clemons, the Board finds that the claim on appeal is most appropriately characterized as entitlement to service connection for a psychiatric disability.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required before the Board can adjudicate the Veteran's claim seeking service connection for an acquired psychiatric disability.  

In August 2008, the Veteran submitted a private treatment record from a licensed psychologist which diagnosed him with PTSD and stated that his "[s]ymptoms are service-connected."

In January 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, in part, because he declined to speak with the examiner about the stressors he encountered in service, which included two deployments to Iraq.  Instead, the Veteran was diagnosed with adjustment disorder with depressed mood and anxiety.  The examiner concluded that he could not resolve the issue of whether the Veteran's claimed disability is related to service without resort to mere speculation.  The examiner explained that he could not evaluate the Veteran's claimed stressors.  He also called into question the validity of the August 2008 private treatment record diagnosing the Veteran with PTSD and noted that the Veteran was not interested in seeking treatment.  

However, the VA examiner failed to address the etiology of the Veteran's diagnosed psychiatric condition in his rationale.  Because the examiner did not provide any etiology opinion concerning the diagnosis of adjustment disorder, the VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In September 2009, the Veteran submitted a second private treatment record from a licensed psychologist which also noted a diagnosis of PTSD.  This record did not contain any medical opinion establishing that the Veteran's PTSD was related to any in-service stressor.  

As such, a new VA examination and opinion is needed to determine the nature and etiology of any psychiatric condition.  The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The duty to assist is a two-way street; if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further failure to cooperate with the VA examination process may adversely affect the outcome of his claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since August 2009.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the RO should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



